Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 20, 2008 (People v Belgrave, 51 AD3d 939 [2008]), affirming a judgment of the Supreme Court, Kings County, rendered July 7, 2005.
*863Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Dillon, J.P., Austin, Sgroi and Cohen, JJ., concur.